    Case 1:20-cv-00003-JRH-BKE Document 24 Filed 08/10/20 Page 1 of 1



             IN THE XJNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


ROBERT P. WILLS and ROBIN A.               *
WILLS,                                     *
                                           *


        Plaintiffs,                        *
                                           *            CV 120-003
             V.



AUTO-OWNERS INSURANCE COMPANY,             *
                                           *


        Defendant.                         *




                                     ORDER




     Before       the   Court   is   the   Parties'    joint   stipulation   of

dismissal with prejudice.            (Doc. 23.)       All Parties signed the
stipulation; thus, the Court finds dismissal proper under Federal
Rule of Civil Procedure 41(a)(1)(A)(ii).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJUDICE.     The Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.         Each party shall bear its own costs

and fees except as otherwise agreed by the Parties.

     ORDER ENTERED at Augusta, Georgia, this /C^day of August,
2020.



                                      J. ^Nmp'fi^EL,yCHPEF JUDGE
                                      unit^uTstates mstrict court
                                       JOUTHERN DISTRICT OF GEORGIA
